Opinión disidente del
Juez Asociado Sr. Todd, Jr.,
en cuanto a la Parte IV de la Opinión del Tribunal.
Disiento en cuanto a la conclusión a que se llega en re-lación con el cuarto señalamiento. Creo que el aviso im-preso expedido por la compañía y aceptado por los emplea-dos estableció un nuevo' contrato entre las partes, especial-mente para los dependientes como el demandante, ya que en cuanto a ellos se fijaron distintas condiciones de trabajo y de paga que las incluidas para el año 1938, las cuales fue-ron aceptadas por el demandante; y, por las razones ex-puestas al discutirse y resolverse el tercer error, las recla-maciones anteriores al 1 de enero de 1939, están prescritas. El dictum del caso de Avellanet no queda afectado ni es aplicable, ya que las nuevas condiciones no se refieren en su totalidad a la nueva Ley Federal.
Eliminaría, por tanto, los $23.04 correspondientes al año 1938 y concedería al demandante las sumas especificadas en la opinión para los años 1939, 1940, 1941 y 1942, que hacen un total de $152.31.